STATE OF LOUISIANA

                            COURT OF APPEAL

                              FIRST CIRCUIT



                                2022 CU 0929


                          BLAKE H. TUMMINELLO


                                      VS.


  V"
   1_                       DANIELLE M. CLARK


                                        Judgment Rendcred:     DEC 2 9 2022


                              On Appeal from the
                     Twenty -Second Judicial District Court
                     In and for the Parish of St. Tammany
                               State of Louisiana
                               No. 2019- 15523


            The Honorable Patrice W. Oppenheim, Judge Presiding



Jesmin Basanti Finley                 Attorneys for Appellee
Angela Cox Williams                   Blake H. Tuminello
Slidell, Louisiana


Tammy Karas Griggs                    Attorney for Appellant
Covington, Louisiana                  Danielle M. Clark




    BEFORE:      McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
HOLDRIDGE, J.


       This is an appeal of a custody judgment designating a domiciliary parent,

maintaining a " 2- 2- 3" physical custody schedule, designating the parish where the

child would attend school, and modifying the physical custody schedule when the

child begins attending school. We affirm in part and vacate in part.

                      FACTS AND PROCEDURAL HISTORY


       Blake H. Tumminello and Danielle M. Clark had a child, G. T., born on


September 17, 2019. On October 21, 2019, Mr. Tumminello filed a petition seeking

joint custody with Ms. Clark designated as the domiciliary p arent and "50150 shared

custody,"   alleging that both parties lived in the Covington and Mandeville area. On

January 6, 2020, Mr. Tumminello filed an amended petition to seek a paternity

judgment declaring that he was G. T.' s biological father. He alleged that since his

initial custody filing, Ms. Clark' s living arrangements had become "                    unstable."




While he still sought joint custody, he asked that he be designated as the domiciliary

parent, subject to reasonable custodial periods for Ms. Clark.


       Ms. Clark answered the petition and filed a reconventional demand on January

6, 2020, seekingjoint custody with herself designated as the domiciliary parent and

Mr. Tumminello having frequent visitation. 1 She denied that she was domiciled in

St. Tammany Parish, alleging that she had been residing in Jefferson Parish since

November of 2019.


       The p arties appeared at a hearing officer conference on January 21, 2020, and

they agreed to a 2- 2- 3 custody schedule. The hearing officer' s recommendations

were that the parties have joint custody reserving the right to each party "to request

the designation of a domiciliary parent without prejudice to either party."                       On


February 5, 2020, the hearing officer' s recommendations were made temporary

orders ofthe court pending a February 19, 2020 hearing, which was later continued.



1 Both parties sought child support in their petitions, but that matter is not before us on appeal.
                                                   2
Ms.   Clark objected to the hearing officer recommendations as to the physical

custody award and the failure to designate her as the domiciliary parent.

       When the matter came before the court on. June 23, 2020, the parties entered

into a stipulation.    In the stipulated judgment signed by the trial court on July 20,

2020, Mr. Tumminello was declared to be the legal father of G. T. The parties were


awarded joint custody with no designation of a domiciliary parent.                The judgment

stated: "   Each party reserves the right to request the designation of a domiciliary

parent without prejudice to either p arty." The parties were to continue to follow the

2- 2- 3 custody schedule.z The September 14, 2020 rule date for the separate child

support issue was to serve as a status hearing with the court to determine if the

stipulated judgment was being adhered to or if the trial on the domiciliary

designation needed to be reset.'


       On February 19, 2021, Ms. Clark filed a ruleto modify custody, seekingto be

designated the domiciliary parent and to be awarded primary physical custody with

Mr. Tumminello having physical custody every other weekend.                  Ms. Clark alleged


that there were material changes ofcircumstances in that Mr. Tumminello' s mother,


Karen Tumminello, cared for G. T. when Mr. Tumminello had physical custody and

she also conducted the custody exchanges on his behalf. Ms. Clark alleged that when

they entered the stipulated judgment, Mr. Tumminello was working customary

hours, but he had since been working shift work, resulting in G.T. being shuffled

between numerous homes in different cities at all hours.             According to Ms. Clark,




2 The judgment also provided that the parties were to jointly schedule any medical appointments
except in an emergency and to use Our Family Wizard as their primary form of communication;
additionally, they agreed to a daily FaeeTime call at 6: 30 p. m. The judgment provided that the
parties were not to post any derogatory comments on social media and that only the parties were
to be referred to as " daddy" or " mommy."
3
 According to the minute entry for that date, the matter was continued until October 14, 2020.
The minute entry for that date does not include specific information as to the stipulated judgment.
                                                3
G.T. was cxperiencing sleep issues, specifically thathe had regressed from sleeping

through the night in his crib to screaming and defecating on himself. 4

       On August 17, 2021, Mr. Tumminello filed an answer and reconventional


demand alleging that there were material changes in the circumstances affecting

G.T. such that it was in G. T.' s best interest for him to be declared the domiciliary

parent. Mr. Tumminello alleged that Ms. Clark made medical appointments without


checking with him or at times when he was working, that she did not communicate

with him, and that he accommodated her requests for changes in p ickups, drop offs,

or custodial days, but she did not reciprocate. Mr. Tumminello also sought to hold


Ms. Clark in contempt for p osting derogatory comments about him on social media

and referring to her boyfriend as G. T.' s father, for failing to communicate directly

with him, and for failing to jointly schedule medical appointments.

       The hearing officer held a conference on September 27, 2021, and issued her

rccommcndations on September 30, 2021.               She recommended that Ms. Clark be


designated as the domiciliary p arent and that an order issue that Ms. Clark not post

or allow a third party to post on social media derogatory comments about Mr.

Tumminello. The hearing officer recommended that all ofthe parties' other requests

be denied. On October 6, 2021, the trial court signed a temporary order adopting the

hearing officer' s recommendations.

       Ms. Clark objected to the hearing officer' s recommendations and filed an

amended rule to modify custody on March 25, 2022. In the amended rule to modify

custody, she       reiterated her previous allegations and also alleged                 that Mr.


Tumminello made " decisions that are not in [ G. T.' s] best interests mcrely out of

spite towards [Ms. Clark]."        She specifically referred to an incident on March 2,


4 Mr. Tumminello     filed a " Peremptory Exception of No Cause of Action, Vagueness and
Ambiguity." We note that the objection of no cause of action is raised by a peremptory exception
and the objection of vagueness and ambiguity is raised by a dilatory exception. See La. C. C. P.
arts. 926, 927.   Mr. Tumminello contended that Ms. Clark failed to allege a material change of
 circumstances to modify custody as the matters she alleged were present at the time of the initial
judgment and/ or only affected her, not G. T. He also alleged that Ms. Clark' s request to modify
custody was vague and ambiguous. The trial court denied the exceptions.
                                                4
2022, where Ms. Tumminello was picking up G. T. to bring him to Mr. Tumminello,

but Ms. Clark wanted G.T. to stay at her house because he was sick. According to

Ms. Clark, Mr. Tumminello refusedand G. T. vomited in Ms. Tumminello' s car and

required medical attention.        She also alleged that she should be the domiciliary

parent " to enroll [ G. T.] in school."      She sought to be designated the domiciliary

parentwith primaryphysical custody ofG.T. with Mr. Tumminello having custody

every other weekend.


       Mr. Tumminello also objected to the hearing officer' s recommendations,

alleging that she did not hear any testimony from him as to his request to modify

custody and that she erred in denying his motion for contempt.

       The trial court held a hearing on the parties' motions on April 19, 2022, and

signed a judgment on May 2, 2022. The judgment designated Mr. Tumminello as

the domiciliary parent.          The judgment stated " that until [ G. T.] ...               enters



Kindergarten, or earlier if the parties agree to enroll [ G. T.] in Pre -K4, the parties


shall continue to exercise joint and shared custody following the current 2- 2- 3

physical custody schedule outlined in the July 20, 2020 Stipulated Judgment."                  The


judgment stated that "[ G. T.]    shall be enrolled in school in St. Tammany Parish."             It


continued that " upon [G.T.]      beginning Kindergarten or Pre -K4, the physical custody

schedule shall be modified to [ Ms. Clark] ... exercising physical custody every other


weekend from Thursday at 5: 30 p.m. to Monday morning to school during the school

year and the parties shall exercise a week on/ week off custody during the summer

months."   5 The trial court made " no finding of contempt."

       On appeal, Ms. Clark raises five assignments of error. In her first assignment


of error, she contends that the trial court erred in declining to follow the hearing

officer' s recommendations and in designating Mr. Tumminello as a domiciliary



5 The trial court vacated the provision in the stipulated judgment requiring joint scheduling of and
attendance at G. T.' s doctor' s appointments. The court also ordered that all communication " shall
be between the parties" and also ordered that any licensed driver could assist with the pickups and
drop-offs of G. T.
                                                 5
parent.    In her second assignment of error, Ms. Clark contends that the trial court

abused its discretion in maintaining the parties' 2- 2- 3 physical custody schedule. hi

her third assignment of error, Ms. Clark contends that the trial court erred in ruling

that G. T, should attend school in St. Tammany Parish. In her fourth assignment of

error, Ms. Clark contends that the trial court committed legal error and abused its

discretion in failing to determine if a material change of circumstances occurred in

prematurely restricting Ms. Clark' s time when G. T. attends school.            In her fifth


assignment of error, Ms. Clark contends that the trial court erred in limiting her

custodial time to every other weekend when G. T, begins school.
                                         DISCUSSION


       Each child custody case must be viewed in light of its own particular set of

facts and circumstances, with the p aramount consideration being the best interest of

the child.     La. C. C. art. 131; Moore v. Prater, 2021- 1430 (La. App. 1 Cir. 6/ 3/ 22),

342 So. 3d 994, 998. The trial court is in the best position to ascertain the best interest

of the child given the unique circumstances of the particular case; thus, the trial


court' s custody determination is entitled to great weight andwill not be disturbed on

appeal unless an abuse of discretion is clearly shown. Moore, 342 So. 3d at 998.

       In this case, the parties were awarded joint custody in the July 20, 2020

stipulated judgment. When joint custody is ordered, La. R.S. 9: 335 governs the

details of the custody arrangement, including physical custody, as well as the legal

authority and responsibility of the parents, providing, in pertinent part:
          A. ( 1)   In a proceeding in which joint custody is decreed, the court shall
          render a joint custody implementation order except for good cause
          shown.




           2)( a) The implementation order shall allocate the time periods during
          which each parent shall have physical custody of the child so that the
          child is assured of frequent and continuing contact with both parents.

           b) To the extent it is feasible and in the gest interest of the child,
          physical custody of the children should be shared equally.



                                                 G
       3)   The implementation order shall allocate the legal authority and
      responsibility of the parents.

      B. ( 1)
            In a decree ofjoint custody the court shall designate a domiciliary
      p arent except when there is an implementation order to the contrary or
      for other good cause shown.


       2)   The domiciliary parent is the parent with whom the child shall
      primarily reside, but the otherparent shall have physical custody during
      time periods that assure that the child has frequent and continuing
       contact with both parents.


       3)   The domiciliary parent shall have authority to make all decisions
       affecting the child unless an implementation order provides otherwise.
       All major decisions made by the domiciliary parent concerning the
       child shall be subject to review by the court upon motion of the other
       parent.   It shall be presumed that all major decisions made by the
       domiciliary parent are in the best interest of the child.

       C. If a domiciliary parent is not designated in the joint custody decree
       and an implementation order does not provide otherwise, _
                                                               joint custody
       confers upon the parents the same rights and responsibilities as are
       conferred on themby the provisions ofTitle VII of Book I of the Civil
       Code.


The language of La. R. S. 9: 335 illustrates that the paramount consideration in

establishing the details of the custody arrangement, just as in the determination of
                                                                                    Moore, 342
whether joint custody is appropriate, is the best interest of the child.

So. 3 d at 999. The trial court enjoys great procedural flexibility in crafting a custody

arrangement tailored to the specific facts and circumstances of the individual case

that promotesthe child' s best interest. Id. at 999- 1000-1 see also La. C. C. art. 131.

       Louisiana Civil Code article 134( A) provides a non- exclusive list of factors

that the trial court shall consider, along with any other relevant factors,                   in


determining the best interest of the child.6 The weight to be given each factor is left



6 Louisiana Civil Code article 134( A) states:

       Except as provided in Paragraph B of this Article ( cases involving a history of
       family violence or domestic abusel, the court shall consider all relevant factors in
       determining the best interest of the child, including:

        1) The potential for the child to be abused, as defined by Children's Code Article
       603, which shall be the primary consideration.

        2) The love, affection, and other emotional ties between each party and the child.

                                                 7
to the discretion of the trial court.          Moore, 342 So. 3d at 1000.           In making its

determination, the trial court is not bound to make a mechanical evaluation of all the


statutory factors listed in Article 134, but should decide each case on its own facts

in light of those factors. See Id. Nor is the trial court required to specifically explain

its weighing and balancing of the Article 134 factors.            Id. at 1001.    Rather, the trial


court should decide each case on its own facts and circumstances in light ofArticle

134 and other relevant factors. Id.


       Additionally, in most child custody cases, the family court' s determination is

based heavily on factual findings.         When presented with two permissible views of


the evidence, the trial court' s choice between them cannot be manifestly erroneous

or clearly wrong. Stobart v. State through Department of Transportation and




       3) The capacity and disposition of each party to give the child love, affection, and
       spiritual guidance and to continue the education and rearing of the child.

       4) The capacity and disposition of each party to provide the child with food,
       clothing, medical care, and other material needs.


        5) The length of time the child has lived in a stable, adequate environment, and the
       desirability of maintaining continuity of that environment.

        6) The permanence, as a family unit, of the existing or proposed custodial home or
       homes.


        7) The moral fitness of each party, insofar as it affects the welfare of the child.

        8) The history of substance abuse, violence, or criminal activity of any party.

        9) The mental and physical health of each party. Evidence that an abused parent
       suffers from the effects of past abuse by the other parent shall not be grounds for
       denying that parent custody.

        10) The home, school, and community history of the child.

        11) The reasonable preference of the child, if the court deems the child to be of
       sufficient age to express a preference.


        12) The willingness and ability of each party to facilitate and encourage a close
       and continuing relationship between the child and the other party, except when
       objectively substantial evid once of specific abusive, reckless, or illegal conduct has
       caused one party to have reasonable concerns for the child' s safety or well- being
       while in the care of the other party.

        13) The distance between the respective residences of the parties.


        14) The responsibility for the care and rearing of the child previously exercised by
       each party.
Development, 617 So. 2d 880, 883 ( La. 1993).        Furthermore, it is well-settled that


where there is a conflict in testimony, the trial court' s reasonable evaluations of

credibility and reasonable inferences of fact are not to be disturbed by a reviewing
court. Moore, 342 So. 3d at 1001. If documents or objective evidence so contradict


a witness' s story, or the story itself is so internally inconsistent or implausible that a

reasonable fact finder would not credit it, the reviewing court may find manifest

error or clear wrongness, even in a finding purportedly based upon a credibility

determination. But in the absence ofsuch factors, where the finding is based on the

trial court' s decision to credit the testimony ofone party over the other, the finding

can virtually never be manifestly erroneous or clearly wrong. Rosellv. ESCO, 549

So. 2d 840, 844- 45 ( La. 1989). One court has observed:


       In child custody cases where two parents are fervently competing for
       custody and domiciliary status ofthe children, frequently the trial court
       must determine the best interest of the children solely from the
       testimony of the parents and their respective relatives or friends. This
       naturally passionate and self-interested testimony is rarely objective,
       leaving it to the trial court, who is in the best position to view firsthand
       the demeanor and tone of the witnesses, to assess the credibility of the
       witnesses, and decide how much weight to give the testimony in light
       of the factors in [ Article] 134.

Fuller v. Fuller, 54, 098 ( La. App. 2 Cir. 7/ 21121), 324 So. 3d 1103, 1104, writ
denied, 2021- 01223 ( La. 9127121), 324 So. 3d 621.


       Where, as here, the underlying custody decree is a stipulated judgment, a party

seeking a modification mustprove that: ( 1) th ere has been a change in circumstances

materially affecting the welfare of the child since the previous custody decree was

entered; and (2) the proposed modification is in the best interest ofthe child. Yepez

v. Yepez, 2021- 0477 ( La. App. 1 Cir.        12/ 22/ 21), 340 So. 3d 36, 42.     We note


however, that in this case, the parties reserved their rights to request the designation

of a domiciliary p arent without prejudice to either p arty. Therefore, the parties were

not required to show a material change in circumstances in seeking to be designated

the domiciliary parent; however, they did need to establish that the designation of

the domiciliary parent was in the best interest of G.T. As to Ms. Clark' s request for
a modification in the physical custody, she was required to show a material change

in circumstaaaccs and that the proposed modification was in G. T.' s best interest since

the stipulated judgment set forth the physical custody schedule.        See Cedotal v.


Cedotal, 2005- 1524 ( La. App. 1 Cir. 1114105), 927 So. 2d 433, 436.

        At the hearing on the motions to modify custody and for contempt, Ms. Clark

and Mr. Tumminello testified at the hearing and both artics entered evidence. 7 Ms.

Clark testified that she was born and raised in Westwego, Louisiana, then lived in

Covington, Louisiana, from April to November of 2019, and then moved to Marrero,


Louisiana, in November of 2019. She resided with her fiance, Travis Berkesch, in


the home he owned, along with G. T. and her one -year- old daughter. Ms. Clark had

been with Mr. Berkesch since July of 2019.      She and Mr. Berkesch had planned an


October 2022 wedding, which they later cancelled. They had not reset a wedding

date.


        Mr. Tumminello testified that he was living in Mandeville in his family home

where he had lived for about twenty-nine years.     His mother, Ms. Tumminello, was


living in Slidell at the time ofthe hearing. Mr. Tumminello' s girlfriend ofthree and

a halfyears also lived with him. Mr. Tumminello testified that on December 9, 2021,

he began working as the market manager for ServePro from nine until five Monday

through Friday in Slidell, New Orleans, and the Westbank occasionally. Before that,

he worked at Domino Sugar Refinery from about March 9, 2020, until September

25, 2021.    He was terminated from Domino and had two other disciplinary issues,

one for absences and one for a coder missing on a box.        Mr. Tumminello testified


that he was wrongfully terminated from Domino and he was pursuing a grievance

through the union and an EEOC claim.


        At the time of the hearing, Ms. Clark testified that she was licensed to babysit

up to six children ( including her own two children) in her home from Monday


  Mr. Tumminello attempted to have Ms. Tumminello testify via Zoom but technical problems
prevented her from testifying.
                                           10
through Friday from drop- off in the morning until 2: 30 p. m. at the latest.               She


testified that she was caring for a four- month old, a six-month old, a twenty -month

old, and a two-year old. According to Ms. Clark, she was laid offfrom her previous

job with Clariant in December of 2021.


       Ms. Clark testified that when it was time to enroll G. T. in p re -K4 in 2023, she

planned to enroll him at Congetta Trippe Janet, a school in her subdivision in

walking distance from her home.            She testified that the school continued through


eighth grade, it had a ` B"      rating, and her daughter would go there too.        Ms. Clark


testified that when she was pregnant with G. T., she and Mr. Tumminello had

discussed their desire to raise G.T. in St. Tammany Parish partly because the schools

were better there and alsobecause there was a good family support system there with

Mr. Tumminello' s family. Ms. Clark testified that she planned on having G. T. attend

private school for high school.

        In oral reasons for judgment, the trial court stated that it considered all of the

factors listed in La. C. C. art. 134( A) and found them " all to be neutral," then stated

that it would " focus on only two of them," In considering the history of criminal

activity of any party under La. C. C. art. 134( A)(8),           the trial court noted that Mr.


Tumminello had a 2010 criminal conviction, but stated there was no other evidence


of any criminal activity on his part.$ The trial court then commented on La. C. G. art.

 134( A)( 12),   the willingness and ability of each parent to facilitate and encourage a

close and continuing relationship between the child and the other parent.               The trial


 court stated, "   I' ve considered the testimony and made my credibility findings."         The


trial court then specifically remarked on the lack ofcooperation between the p artier.

 According to the trial court, Ms. Clark "especially, believes that she' s in charge; she
 needs to make the decisions, scheduling stuff." The trial court pointed out that for



 I Mr. Tumminello testified that he had a 2010 conviction for simple burglary. He initially " pled
 out to an agreement to where I would do the six months boot camp; but when I got to the boot
 camp, they told me that I had diabetes, that I couldn' t compete in it. So I wind up having to do
 four years on 10."   He further testified he was off of probation.
                                                  11
G. T.' s first haircut, Mr. Tumminello should have been invited to attend as opposed

to Ms. Clark' s fiance. The trial court also referred to Ms. Clark making medical


appointments at times that Mr. Tumminello could not always attend. The trial court

noted that Ms. Clark had another child, a one year old, and that while she was


op erating her in- home day care, she was taking care ofup to four other children from
the ages of four months to almost two years old at the same time she took care of

G. T. and her other child.

        In Ms. Clark' s first assignment of error, she contends that the trial court erred


in designating Mr. Tumminello as the domiciliary parent.                  She argues that the trial


court' s ruling is not in G. T.' s best interest and is factually erroneous.               Ms. Clark


asserts that the trial court erred in focusing on two factors under La. C. C. art. 134

and in failing to follow the hearing officer' s recommendation that she be designated

the domiciliary parent.        Ms.    Clark points out that because the hearing officer' s

recommendation that she be designated the domiciliary parent was made a

temporary order ofthe court, she was " in charge" from October 6, 2021, until the

April 19, 2022 hearing. She also asserts thatbecause the trial court failed to find her

in contempt, its finding that she failed to cooperate with Mr. Tumminello is
erroneous.



        We    have carefully reviewed the record in considering Ms.                            Clark' s


contentions. As earlier noted, the weight to be given each of the factors listed in La.

C. C. art. 134 is left to the discretion of the trial court.            See Moore, 342 So. 3d at

1000.     Moreover, the trial court is not bound to follow the hearing officer' s

recommendation. See La. R. S. 46:236.5( C)( 6). 9 In determining that the best interest

of G. T. was served by designating Mr. Tumminello as the domiciliary parent, the

trial court focused on the willingness and ability of each parent to facilitate and


9 Louisiana Revised Statutes 46: 236. 5( C)( 6) states, in pertinent part, " The objection shall be heard
by the judge of the district court to whom the case is assigned. Upon filing of the objection, the
court shall schedule a contradictory hearing where the judge shall accept, reject, or modify in
whole or in part the findings of the hearing officer.
                                                   12
encourage a close and continuing relationship between G.T. and the other parent.

See La. C. C. art. 134( A)(12).   In determining that Ms. Clark was not as willing to

encourage such a relationship between G. T. and Mr. Tumminello, the trial court

specifically notedthat Ms. Clark did not invite Mr. Tumminello to attend G.T.' s first
haircut, but did include her fiance, and that Ms. Clark also made medical

appointments at times Mr. Tumminello could not attend.


         While the temporary order of the court did designate Ms.         Clark as the


domiciliary parent from October 6, 2021 through April 19, 2022, as the domiciliary
parent she was still required to follow the parties' 2020 stipulated judgment.      The


stipulated judgment required " that both parents shall jointly schedule any and all

medical appointments ofthe minor child, absent an emergency. Thejoint scheduling

shall be done to ensure both parents[']   attendance at the medical appointment unless



otherwise agreed to by the parties in writing." Moreover, the stipulated judgment

further provided several co -parenting guidelines that they " shall follow," including

a requirement that they "share information with each other about the child in a timely
and cooperative manner.        This information shall include, but is not limited to

medical, educational, social, psychological, and religious aspects of the child' s

 life]."   The stipulated judgment required the parents to exchange information with

each other about " all of their child' s activities and schedule: school, sports, social,


etc.,   to insure their p raper and consistent attendance and to encourage and facilitate
each parent' s involvement and attendance when appropriate."           According to the

stipulated judgment, " All    communication regarding the child shall be between the

parents."     The stipulated judgment provided that the parents were to discuss with

each other major non -emergency decisions concerning the child before either one
made an independent decision.        Thus, while she was temporarily the domiciliary

p arent, Ms. Clark was required to share information with Mr. Tumminello, to discuss
 major decisions with him, and to communicate directly with him.


                                             13
      In finding that Mr. Tumminello should be designated the domiciliary p arent,

the trial court found that it was in G, T,' s best interest based on the testimony and

evidence indicating that he was more able to fulfill the role. We cannot say that the

trial court manifestly erred in its factual findings.   In addition to the trial court' s


findings about G. T.' s medical appointments and his first haircut, Ms. Clark testified

that when she had an issue with G. T. while in her care, she told Mr. Tumminello or

his mother, Ms. Tumminello. She admitted that no one forced her to communicate

with Ms. Tummincllo and added, " I'    m not going to text [Mr. Tumminello] while

he' s at work checking on [G.T.] or vice versa."   Mr. Tumminello testified that he did


not send messages to Ms. Clark through his mother, but he communicated directly

with Ms. Clark.   Mr. Tumminello testified that he wanted to keep up Ms. Clark' s

relationship with G. T., but he did not " feel like she communicates with me and ...

like she wants me out of the picture."


       When asked if she had let Mr. Tummincllo know when G. T. took his first

steps, she testified that she could not remember. Mr. Tumminello testified that he


shared pictures of G. T. while he was in his care with Ms. Clark, While Ms. Clark

complained that Mr. Tumminello had not informed her about changes in his work

schedule, she admitted that she did not tell him about her job changes orthat she was


operating an in-homc daycare.     Mr. Tumminello also testified that he had advised


Ms. Clark that his work schedule had changed and when he was terminated from his

priorjob; he also introduced into evidence text messages to Ms. Clark informing her

of these matters. Ms. Clark testified that she had not discussed the school issue with

Mr. Tumminello because she knew he wanted G. T. to go to school in St. Tammany

Parish.   Mr. Tumminello testified that during his preparations and evacuation for

Hurricane Ida with G. T., he kept Ms. Clark updated on his plans


       Mr. Tumminello introduced messages on Our Family Wizard to support his

testimony that he relayed his medical concerns about G.T. to Ms. Clark. According

to Mr. Tumminello, Ms. Clark " occasionally"        and "   very seldom" relayed G. T.' s
medical information to him. Mr. Tumminello testified about the incident where G.T.

threw up in Ms. Tumminello' s vehicle. According to Mr. Tumminello, Ms. Clark

did not inform him that G. T. was sick before the exchange. Ms. Tumminello was

on a four -lane expressway in traffic when G.T. threw up so that it would have been
difficult for her to turn around to go back to Ms. Clark' s home. Mr. Tumminello


was waiting to take G. T. to Urgent Care when Ms.         Tumminello reached him.


Therefore, Ms. Clark' s first assignment of error has no merit.

      In Ms. Clark' s second assignment of error, she contends that the trial court


erred in maintaining the 2- 2- 3 physical custody schedule. Unlike the determination

of which parent should be designated as the domiciliary parent, the physical custody

schedule was considered in the parties' stipulated judgment. Therefore, to obtain


the modification of the physical custody schedule she sought, Ms. Clark had the

burden of showing a material change in circumstances and that the modification was

in G. T.' s best interest. See Yepez, 340 So. 3d at 42.


      We cannot say that the trial court abused its discretion in maintaining the 2- 2-

3 custody schedule because Ms. Clark did not prove that there was a material change

in circumstances and that the modification was in G. T.' s best interest. Ms. Clark

contends that G.T.' s sleep and behavioral issues, his being in his grandmother' s care

while Mr. Tumminello had physical custody, and the incident with G. T. throwing

up during a custody exchange warrant a change in the custody schedule. Initially,
we note that Ms.     Clark attributed G. T.' s sleep and behavioral issues to Mr.

Tumminello' s shift work, but at the time of the hearing he was no longer working

shift work. Mr. Tumminello testified that he worked for Servpro mainly in Slidell

from Monday through Friday from 8: 00 a.m. to 5: 00 p. m.        Ms. Tumminello did


provide child care while Mr. Tumminello was at work, but he testified that he took

care of G. T. the remainder ofthe time and also went to his mother' s house for lunch

with G. T. two to three times a week. Moreover, at the time the parties entered into


the 2020 stipulated judgment, Ms. Tumminello had been taking care of G.T. while
Mr. Tumminello worked.      Ms. Tumminello drove G. T. to the custody exchanges

with Ms. Clark because Ms. Clark requested that they exchange G. T. at 4: 00 p.m.

while Mr. Tumminello was working instead ofat 6: 00 p. m. when he was offof work.

Lastly, the parties agreed to a 2- 2- 3 custody schedule in the stipulated judgment

when Ms.     Clark was living in Marrero and Mr. Tumminello was living in

Mandeville. Ms. Clark' s second assignment of error has no merit.


      Ms. Clark' s third, fourth, and fifth assignments of error concern the trial


court' sruling that G. T. should attend school in St. Tammany Parish and the ensuing

changes in the physical custody schedule when that happens. Wenotethat the only

time the issue of G.T.' s schooling was raised in the parties' pleadings was in Ms.

Clark' s amended motion to modify custody when she alleged that she should be

designated as the domiciliary parent to enroll G.T. in school.   At the time Ms. Clark


filed the amended motion and at the time of the hearing, G.T. was about two and a

halfyears old. At the beginning of the trial court' s hearing, the court noted that the

matters before it were Ms. Clark' s motion and amended motion to modify custody

and Mr.     Tumminello' s motion to modify custody and for contempt.               Mr.


Tumminello objected to the amended motion because it was filed after the motion

deadline.   The trial court did not rule on the objection prior to the hearing.

      Ms. Clark raised the issue ofG.T.' s schooling in conjunction with her request

to be designated domiciliary parent. Mr. Tumminello did not raise this issue. Once

the trial court designated him as the domiciliary parent and not Ms. Tumminello, the

trial court erred in considering the issues of G.T.' s schooling and the change in

physical custody that might ensue. G.T. was around two and a half years old when

these motions were litigated and, at that point in time, would not be attending pre -

K4 until the school year in 2023, and kindergarten until the 2024 school year.


Moreover, only ifboth parties agree (at some unspecified time) does G.T. attend Pre -

K4, for which attendance is not mandatory. See La. R. S. 17: 221.   The circumstances


surrounding the parties' and G.T.' s lives easily could change in the intervening time,
but at the time of the motions and the hearing, Ms. Clark did not demonstrate a

material change in circumstances. Therefore, the trial court abused its discretion in


designating the parish in which G. T. would attend kindergarten and in modifying the

future physical custody schedule on that basis. Accordingly, that portion of the

judgment as to G. T.' s school choice and the resultant custodial arrangements should


be vacated. Ms. Clark' s third, fourth, and fifth assignments of error have merit,




                                   CONCLUSION


       We affirm that part of the May 2, 2022 judgment designating Blake H.

Tumminello as the domiciliary parent.         We vacate the following parts of the

judgment concerning G.T.' s schooling. " that until [G. T.] ...   enters Kindergarten, or


earlier if the parties agree to enroll [ G. T.] in Pre -K4, the parties shall continue to

exercise joint and shared custody following the current 2- 2- 3 physical custody
                                                                     that "[ G.T.] shall be
schedule outlined in the July 20, 2020 Stipulated Judgment";

enrolled   in   school in   St.   Tammany Parish;"      and `   upon [ G. T.]   beginning

Kindergarten or Pre -K4, the physical custody schedule shall be modified to ... [      Ms.


Clark] exercising p hysical custody every other weekend from Thursday at 5: 30 p.m.

to Monday morning to school during the school year and the p arties shall exercise a

week on/ week off custody during the summer months."            Costs of this appeal are to


be split equally between Blake H. Tumminello and Danielle M. Clark.

       AFFIRMED IN PART, VACATED IN PART.




                                            17